Title: To Benjamin Franklin from Robert Melville, 22 July 1783
From: Melville, Robert
To: Franklin, Benjamin


          
            Paris, Hotel d’Espagne Ruë de Guénégaud 22d. July 1783.
          
          Lieut. General Melville presents his best respects to Doctor
            Franklin,—And, intending to set out, early in next week, from this place, for London,
            shall be very glad to receive, before Monday next, the letter which the Doctor mentioned
            his intention of Sending to Mr. Calder, by G. M. And any other letters or Commands which
            the Doctor may be pleased to honour him with.
          The General has farther to beg that the Doctor will be pleased to present his respects
            to Mr. Adams, and to Mr. & Mrs. Jay, if still at Passy, and to tell them that he
            shall be glad to carry any letters or Commands of theirs—
         
          Notation: Melvell 22 July 1783.
        